NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed with the accompanying arguments have been fully considered and are persuasive.  The previous grounds of the rejection has been withdrawn, and the claims are now in conditions for allowance. 

Allowable Subject Matter
Claims 9-28 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madou et al, US 2015/0248559 is relied upon for disclosing of generating a scanning strategy is based upon a report, see abstract.
Lai et al, US 2018/0159868 is relied upon for disclosing of an attack record that includes access relations for each attack address and relation of a group, see abstract.
Harel et al, US 2018/0349612 is relied upon for disclosing of reporting attack information that includes a trail including source, path and context information, see paragraph 0043.
Wang et al, U.S. Patent 9,948,663 is relied upon for disclosing of identifying historical attack data that includes relationship information and remedial actions, see abstract.
Kawakita, WO 2019/003373 A1 is relied upon for disclosing of visualization of a security attack showing attack source and destination information on a map, including communication frequency, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431